Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 6-9, 14, 15, 20-27 are pending in this Office Action.
Claims 1, 6-9, 14, 15 and 20 are amended.
Claims 21-27 are new.
Claims 2-5, 10-13 and 16-19 are cancelled.

Response to Arguments
Applicant’s arguments, filed 11/09/2020 have been fully considered and are considered not persuasive.  In regards to Applicants remarks for the 35 USC 103 rejection, none of the remarks specifically pointed out how the language of the claims patentably distinguishes them from the references.  Applicant made amendments to the claims and alleged that the art of record fails to disclose the features and are therefore allowable (Remarks, Pg. 7).  In consideration of amendments the citations have been updated to clarify teachings of the claimed invention, no further remarks in response to arguments are deemed necessary.  Examiner has maintained the rejection, specifically the references Pradhan and Peng, while withdrawing Rothman.  
Double Patenting Rejection as recited in Non-Final sent 12/18/2019 is held in abeyance as requested by Applicant in arguments filed 02/21/2020.




Examiner Comments
The manner of making amendments to the claim listing needs to be corrected.  Claims 14, 15, and 20, all need to be under the status (Currently Amended).  Appropriate correction is requested.

Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1,6-9,14-15 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (US 2004/0008113), herein after Pradhan and further in view of Peng et al. (US 2016/0380834), herein after Peng.

Regarding claims 1, 9 and 15, 
Pradhan teaches a system, comprising: a plurality of server racks, each server rack including a wireless interface, each wireless interface having a communication range and a data center management system (see Fig.5 paras. 22-23, 26, 55 and 84 , the server racks having associated location aware sensors wherein each location aware sensor communicates via wireless protocols based upon a certain proximity (indicative of a “communication range”) and includes a signal module and control (indicative of a “data center management system”)); 
wherein, for each particular server rack of the plurality of server racks, the particular server rack is configured to: establish a plurality of wireless links with a subset of the server racks via the wireless interface of the particular server rack and the wireless interfaces of the subset of the server racks (see Figs.4 and 5, paras. 54-55 , sensors of the server racks are configured to establish wireless interaction with between the sensors associated with the server racks); 
the subset of the server racks including those server racks that are within the communication range of the particular server rack (see Figs.4 and 5, paras. 54-55 , the establish wireless interaction are based on server racks including sensors that are within a specific proximity (indicative of a “communication range”)); 
characterize each server rack of the subset of server racks as being in a particular spatial relation with the particular server rack (see Fig. 5, paras. 45 and 48 , determine location, distance, direction (indicative of “spatial relation”) and direction for particular sensors in relation to each of the other sensors associated with server racks, further spatial relationship is indicated wherein absolute location refers to position of device relative to a room see para. 67); 
create a first data center map of the particular server rack and the subset of server racks based upon the characterizations of each server rack of the subset (see Figs. 3A, 4 and 5, para. 52, create a map of the sensor and each of the other sensors based upon location, distance and direction (indicative of “characterizations”) of the sensors);
and communicate the first data center map to the data center management system (see, fig. 4, paras. 52 and 58-60, communicate the map to computer 430);
Pradhan teaches determining a value for signal strength but fails to explicitly teach the signal strength value being provided in decibels.
However, in analogous art Peng teaches 
determine a plurality of signal strength values, each signal strength value being a value of a received signal strength indication for each wireless link, wherein ach signal strength value is provided in decibels (dB) (see para. 42, 44, 47 and 49, determining distances between racks utilizes signal propagation value calculated in decibel units).
Pradhan and Peng are in the same field of endeavor as the present invention, the references are determining device location. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the signal strength value being provided in decibels as taught in Peng because it amounts to applying a known technique (i.e. utilizing dB units for measuring signal strength, see Peng, para. 42) to a known device (i.e. determining locations using signal receiver triangulation techniques see Pradhan, para. 35 and 84).  One would do so for the benefit of determining relative distances in a data center room between racks (see Peng, para. 48-49).    
Regarding claims 6, 14, and 20,
The combination of Pradhan and Peng teaches the limitations as described in claims 1, 9, 15 above.
Pradhan further teaches wherein  each particular server rack is further configured to: create a second data center map of the particular server rack and the subset of server racks based upon the characterizations of each server rack of the subset (see Figs. 3A, 4 and 5, paras. 52-53, create a map of the sensor and each of the other sensors based upon location, distance and direction (indicative of “characterizations”) of the sensors, wherein map can be reinitiated (indicative of “second data center map”) when changes are detected);
and communicate the second data center map to the data center management system (see, fig. 4, paras. 52 and 58-60, communicate the map to computer 430).

Regarding claims 7, 22 and 25, ,
The combination of Pradhan and Peng teaches the limitations as described in claims 6, 14, and 20 above.
Pradhan further teaches wherein each particular server rack is further configured to: receive an indication from the data center management system to apply one of the first or the second data center maps; and apply the indicated one of the first or second data center maps (see Page 5, paragraphs 52-53, based on fixed location or an indication of a change stored map of sensors positioned in racks may be used or changed locations may be tracked in new grid indicative of second map).

Regarding claims 8, 23 and 26,
The combination of Pradhan and Peng teaches the limitations as described in claims 1, 9 and 15 above.
Pradhan further teaches wherein the wireless interface includes Bluetooth-Low Energy interfaces (see Page 3, paragraph 26, sensors may include Bluetooth interfaces).
Regarding claims 21, 24 and 27,
The combination of Pradhan and Peng teaches the limitations as described in claims 1, 9 and 15 above.
Pradhan further teaches wherein, the spatial relation includes being one of adjacent to the particular server rack, in front of the particular server rack, behind the particular server rack, and diagonally adjacent in front of the particular server rack, and diagonally adjacent behind the particular server rack (see Fig. 5, paras. 45 and 48 , determine location, distance, direction (indicative of “spatial relation”) and direction for particular sensors in relation to each of the other sensors associated with server racks, further spatial relationship is indicated wherein absolute location refers to position of device relative to a room see para. 67, indicative of being adjacent, behind, diagonally front or behind). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 2017/0280274 – Notohardjono, locating devices in an electronic equipment rack.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458